Citation Nr: 0021323	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  98-06 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran had active service from February 1966 to July 
1970.

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In a rating in September 1997, the RO granted service 
connection for PTSD; an initial 100 percent rating was 
assigned for PTSD from June 26, 1996 pursuant to 38 C.F.R. 
§ 4.29, after which a 30 percent rating has been assigned 
schedularly since August 1, 1996.  The RO denied a TDIU in a 
rating action in September 1998.  It is from these two 
decisions that the appeal is taken.

Service connection is also in effect for symptomatic scars, 
thoracic area of the back, residuals of shell fragment wound, 
evaluated as 10 percent disabling since 1981.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (the Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran requested and was scheduled for a video 
conference hearing before a Member of the Board on January 
25, 2000.  

However, a VA Form 21-4138 is of record dated, and date-
stamped as received on, January 24, 2000, in which the 
veteran requested that the hearing scheduled for the 
following day be rescheduled.  

The veteran also indicated that although the RO had stated 
that he had failed to report for a scheduled VA examination, 
this was inaccurate, that he had not been informed of such a 
VA examination; that if such an examination could be 
undertaken, he would be glad to appear at another video 
conference hearing if required; and that he had recently 
received Social Security benefits for his PTSD.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7107 (West 1991 & 
Supp. 1999).  Pursuant to 38 C.F.R. § 20.700 (1999), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.

Under the circumstances, this case is remanded to the RO for 
the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should take appropriate action 
to schedule the appellant for a personal 
video conference hearing before a Member 
of the Board.  

A copy of the notice to the appellant of 
the scheduling of the hearing should be 
placed in the record.

Thereafter, the case should be returned to the Board for 
appellate consideration.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  

The purpose of this remand is to accord the appellant due 
process of law.  The appellant need take no action until he 
is notified by the RO.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


